PER CURIAM.
This is an appeal from an order dismissing a habeas corpus proceeding and remanding the plaintiff to the custody of thé warden of the penitentiary.
On March 20, 1957, the plaintiff filed in the circuit court for Marion county his petition for a writ of habeas corpus. On that same date the writ issued and on March 25th the defendant filed his return. On March 28th the plaintiff demurred to the return and, after the demurrer had been by the trial court duly considered and overruled, plaintiff filed his replication. The defendant demurred to the plaintiff’s replication, which demurrer was sustained, the proceedings dismissed, and the plaintiff remanded to the custody óf the warden of the Oregon State Penitentiary. From all rulings of the trial court the plaintiff appeals.
We have carefully examined all of the errors assigned by the plaintiff on this appeal and find they *149are entirely lacking in merit or were considered and adjudicated adversely to the plaintiff in Anderson ex rel Poe v. Gladden, 205 Or 538, 288 P2d 823.
The judgment of the trial court is affirmed.
Kester, J., resigned before this decision was rendered.